UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6362


THOMAS M. TULLY,

                Petitioner – Appellant,

          v.

GENE JOHNSON, Director, Virginia Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00299-JRS)


Submitted:   August 30, 2011                 Decided:   September 2, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas M. Tully, Appellant Pro Se. Donald Eldridge Jeffrey, III,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas M. Tully seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate       of     appealability.                See    28     U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent      “a    substantial     showing        of    the     denial         of     a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating      that    reasonable        jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see     Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).        When, as here, the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive        procedural     ruling       is     debatable,        and    that          the

petition       states      a   debatable       claim     of      the     denial         of     a

constitutional        right.      Slack,    529     U.S.    at    484-85.          We    have

independently reviewed the record and conclude that Tully has

not     made    the   requisite     showing.           Accordingly,           we   deny        a

certificate of appealability and dismiss the appeal.                               We deny

Tully’s motions to schedule and participate in oral argument and

to appoint counsel.            We dispense with oral argument because the

facts    and    legal      contentions    are   adequately        presented         in       the

                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3